Citation Nr: 1526200	
Decision Date: 06/19/15    Archive Date: 06/26/15

DOCKET NO.  12-07 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for left wrist fracture and degenerative changes.  

2.  Entitlement to an initial compensable rating for deviated septum.  

3.  Entitlement to an initial rating in excess of 10 percent for mycotic toenails and tinea pedis.  


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel

INTRODUCTION

The Veteran served on active duty from February 1978 to October 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in December 2009 and January 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

A May 2013 rating decision assigned a 10 percent rating to the service-connected mycotic toenails and tinea pedis from June 18, 2008.  The grant of 10 percent ratings did not constitute a full grant of the benefits sought; therefore, this increased rating issue remains on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  The issue of entitlement to an initial higher rating for the service-connected mycotic toenails and tinea pedis is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire appeal period, the service-connected left wrist fracture and degenerative changes have been principally manifested by pain and painful motion, X-ray findings of arthritis, full palmar flexion, and dorsiflexion ranging from zero degrees to 60 degrees to full dorsiflexion, without objective evidence of favorable or unfavorable ankylosis. 

2.  For the entire appeal period, the service-connected deviated septum is not productive of 50 percent obstruction of the nasal passages on both sides or complete obstruction on one side.


CONCLUSIONS OF LAW

1.  For the entire rating appeal period, the criteria for the assignment of an initial disability evaluation in excess of 10 percent for the service-connected left wrist fracture and degenerative changes have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5214, 5215 (2014). 

2.  For the entire rating appeal period, the criteria for an initial compensable disability evaluation for a deviated septum have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.97, Diagnostic Code 6502 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  With regard to the increased rating claims adjudicated herein, a January 2009  notice letter to the Veteran (prior to the initial AOJ consideration of these issues) satisfied VA's notice requirements.  Specifically, the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The Veteran's claims for higher evaluations are downstream issues, which was initiated by the notice of disagreement.  The United States Court of Appeals for Veterans Claims (Court) has held that, as in this case, once a notice of disagreement from a decision establishing service connection and assigning the rating and effective date has been filed, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements..." Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Therefore, there is no duty to provide additional notice in this case.  
The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claims.  Thus, there is no prejudice to the Veteran in the Board's considering this case on its merits.  The Board finds the duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless.  

Further, the Board finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements have been satisfied.  All available service treatment records were obtained.  VA treatment records are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  In February 2009, the Veteran informed VA that he had no additional information or evidence to submit in support of his claims.  

The Veteran underwent VA examinations in 2009 and 2012 to obtain medical evidence as to the nature and severity of the service-connected left wrist disability and deviated septum.  These VA examinations are adequate for rating and adjudication purposes, as they were performed by medical professionals based on a review of claims file, a solicitation of history and symptomatology from the Veteran, and a thorough examination of him.  The VA examiners carefully examined the Veteran.  The examination reports are accurate and fully descriptive.  Opinions as to whether the disabilities caused any functional loss and as to the effects of the disabilities on the Veteran's ordinary activity and occupational impairment were provided.  Thus, the Veteran has been afforded adequate examinations of the service-connected disabilities and the claimed disabilities.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  For these reasons, the Board finds that the duties to notify and assist the Veteran have been met and that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of these claims.  

2.  Analysis: Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014).  

Where there is a question as to which of two evaluations (ratings) shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  The Court has held that separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" rating.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (noting a distinction between claims stemming from an original rating versus increased rating).  

      A.  Analysis: Increased Initial Rating for Left Wrist Disability

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The factors involved in evaluating, and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45.  

In DeLuca v. Brown, 8 Vet. App. 202, 205 (1995), the Court held that, for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment.  The Court instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  The Court has also noted that, when rating spine disabilities, the Board must discuss any additional limitation of motion that a veteran has due to pain, weakness, or fatigue.  See Cullen v. Shinseki, 24 Vet. App. 74, 85 (2010).

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  

Full wrist dorsiflexion or extension is zero degrees to 70 degrees.  Full wrist palmar flexion is zero degrees to 80 degrees.  Full wrist ulnar deviation is zero degrees to 45 degrees.  Full wrist radial deviation is zero degrees to 20 degrees.  38 C.F.R. § 4.71, Plate I (2014).  
Diagnostic Code 5215, limitation of motion of the wrist, provides a 10 percent rating for limitation of motion of the wrist (major or minor) if dorsiflexion is less than 15 degrees or if palmar flexion is limited in line with the forearm.  A 10 percent rating is the highest disability rating available under Diagnostic Code 5215.  38 C.F.R. § 4.71a.  

Diagnostic Code 5214 provides that ankylosis of the (major) wrist in a favorable position in 20 degrees to 30 degrees in dorsiflexion warrants a 30 percent disability rating.  A 40 percent rating is provided for ankylosis in any other position except favorable.  A 50 percent rating is provided for unfavorable ankylosis of the major wrist.  38 C.F.R. § 4.71a. 

The RO assigned a 10 percent initial disability rating to the disability of left wrist disability under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5215, limitation of motion of the wrist.  In this Veteran's case, the medical evidence establishes that the right upper extremity was the major or dominant upper extremity.  See the October 2012 VA examination report. 

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the claim for a disability rating in excess of 10 percent for the service-connected left wrist disability for the entire appeal period.  The evidence shows that, for the entire rating period of the appeal from November 7, 2008, the service-connected left wrist disability has been manifested by pain with motion with full palmar flexion and dorsiflexion ranging from 60 degrees to full dorsiflexion and x-ray evidence of arthritis.  

The July 2009 VA examination report indicates that the Veteran reported having pain and swelling in the left wrist.  He denied having deformity, giving way, stiffness, weakness, incoordination, decreased speed of joint motion, dislocation or subluxation, locking episodes, effusions, or flare-ups of joint disease.  Examination revealed that left dorsiflexion was zero to 60 degrees and left palmar flexion was zero to 80 degrees.  There was no objective evidence of pain with range of motion testing but there was objective evidence of pain with repetitive motion.  There was no additional limitation of motion with repetition.  There was no joint ankylosis.  X-ray examination revealed a remote fracture scaphoid with secondary degenerative changes.  The examiner indicated that the Veteran was currently employed and there were no significant occupational effects.  

A November 2010 VA orthopedic clinic record indicates that the Veteran reported having intermittent pain of the wrist particularly with radial and ulnar deviation and dorsiflexion of the wrist.  On examination, dorsiflexion of the wrist was to 60 degrees and volar flexion was to 70-80 degrees.  There was point tenderness over the snuff box and scaphoid.  There was no tenderness over the radial scaphoid region.   There was increased pain on radial and ulnar deviation as well as extreme dorsiflexion.  His para grip was decreased in the left hand secondary to discomfort.  His sensory and motor examination of the hand was normal.  There was no other tenderness about the hand or wrist.  X-rays revealed what appeared to be a partial nonunion of the scaphoid with early degenerative change of the radial carpal region.  Medication was prescribed to treat discomfort.  

The October 2012 VA examination report indicates that the Veteran reported having pain in the left wrist with sudden movement.  He stated that he had flare-ups and some days., the left wrist hurt more than others.  Examination revealed that left dorsiflexion and left palmar flexion were full.  There was no objective evidence of pain with range of motion testing but there was objective evidence of pain on motion with repetition.  There was no additional limitation of motion with repetition.  The functional impairment of the left wrist was pain on movement.  Muscle strength in the left wrist was 5/5. There was no ankylosis.  There was pain with radial deviation.  There was no swelling or redness.  The grip was equal and strong.  The Veteran was able to touch each finger to the thumb in the left hand. There were no neurologic deficits.  X-ray examination revealed evidence of arthritis.  The examiner indicated that the left wrist caused no impact in the Veteran's ability to work. 

The weight of the competent and credible evidence shows that, for the entire rating period of the appeal from November 7, 2008, the service-connected left wrist disability has been manifested by pain with motion with full palmar flexion and dorsiflexion ranging from 60 degrees to full dorsiflexion and x-ray evidence of arthritis.  This symptomatology and degree of functional loss is contemplated in the 10 percent disability rating under Diagnostic Code 5215.  38 C.F.R. § 4.71a.  The 10 percent rating contemplates the Veteran's functional impairment in the left wrist during flare-ups or due to pain with activity.  A 10 percent rating is the highest possible rating under both Diagnostic Code 5215 (limitation of motion). 

The Board has considered that pain may result in additional functional limitation, and has noted the Veteran's subjective complaints of left wrist pain with motion; however, the evidence does not demonstrate that the pain and the other symptoms reported by the Veteran results in additional limitation of range of motion or limitation of function to a degree which more nearly approximates ankylosis of the wrist in a favorable position in 20 degrees to 30 degrees in dorsiflexion, as required for a higher, 20 percent disability rating under Diagnostic Code 5214.  Therefore, a higher rating of 20 percent under Diagnostic Code 5214 for ankylosis of the wrist is not warranted for any period of initial rating appeal.  

Even applying such rating factors recognizing limitation of motion due to limiting factors such as pain with use, as outlined at 38 C.F.R. §§ 4.40 ,4.45, 4.59, and DeLuca, such painful limitation of motion to a noncompensable degree is already contemplated in the assignment of a 10 percent disability rating under Diagnostic Code 5215.  Such limitation of motion of the left wrist, including due to pain, would also be encompassed by the (maximum) 10 percent rating criteria under Diagnostic Code 5215.  38 C.F.R. § 4.71a. 

A rating in excess of 10 percent is not warranted for the left wrist disability under the provisions of Diagnostic Code 5214, ankylosis of the wrist.  For no period of the claim has the Veteran's left wrist disability more nearly approximated ankylosis, as required for a higher disability rating of 20 percent under Diagnostic Code 5214, even with consideration of limitations of motion and function due to pain with use. 38 C.F.R. § 4.71a . 

For these reasons, the Board concludes that an initial rating in excess of 10 percent for service-connected left wrist disability is not warranted at any time during the period of the appeal.  Fenderson, supra.  After weighing all the lay and medical evidence, the Board finds that a preponderance of the evidence is against a rating in excess of 10 percent for service-connected left wrist disability for any period of claim.  38 C.F.R. §§ 4.3 , 4.7.  The claim for a higher initial rating is denied. 

The Board has considered whether referral for an extraschedular rating is warranted for the service-connected left wrist disability.  See 38 C.F.R. § 3.321 and Thun v. Peake, 22 Vet. App. 111 (2008).  Here the schedular rating criteria used to rate the Veteran's left wrist disability reasonably describe and assess the Veteran's disability levels and symptomatology.  The service-connected left wrist disability is manifested primarily by painful motion.  The level of severity of the Veteran's left wrist disability is adequately contemplated by the applicable diagnostic criteria, and the schedular rating criteria provide higher ratings for more severe symptomatology.  See 38 C.F.R. § 4.71a, Diagnostic Code 5214.  The rating criteria reasonably describe his disability level and symptomatology and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  The assigned rating is, therefore, adequate.  Hence, as the schedular rating reasonably describes the Veteran's disability picture, referral for extraschedular consideration is not warranted.

      B.  Analysis: Increased Initial Rating for Deviated Septum

A deviated septum is rated under Diagnostic Code 6502, for traumatic deviation of the nasal septum.  Under this code, a 10 percent disability rating is warranted when there is 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  A 10 percent disability rating is the maximum rating allowable under this diagnostic code.  38 C.F.R. § 4.97 (2014).

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2014). 

The competent and credible evidence of record does not show that the Veteran's deviated septum is manifested by 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side as contemplated by a compensable rating for a deviated septum under Diagnostic Code 6502.  The July 2009 and October 2012 VA examinations did not show any findings of nasal obstruction.  There is simply no evidence of record showing that the Veteran has 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side, such that a higher evaluation would be warranted.

As such, the Board finds that the preponderance of the evidence of record is against a finding that the criteria for a compensable evaluation for the Veteran's service-connected deviated septum have been met.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim for a higher initial rating must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

The Board has considered whether referral for an extraschedular rating is warranted for the service-connected deviated septum.  See 38 C.F.R. § 3.321 and Thun, supra.  Here the schedular rating criteria used to rate the Veteran's deviated septum reasonably describe and assess the Veteran's disability levels and symptomatology.  The level of severity of the Veteran's deviated septum are adequately contemplated by the applicable diagnostic criteria, and the schedular rating criteria provide higher ratings for more severe symptomatology.  See 38 C.F.R. § 4.97, Diagnostic Code 6502.  The rating criteria reasonably describe his disability level and symptomatology and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  The assigned ratings are, therefore, adequate.  Hence, as the schedular rating reasonably describes the Veteran's disability picture, referral for extraschedular consideration is not warranted.

      C.  Consideration of Johnson v. McDonald

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.


ORDER

Entitlement to an initial disability rating in excess of 10 percent for left wrist fracture and degenerative changes is denied for the entire appeal period. 

Entitlement to an initial compensable disability rating for a deviated septum is denied for the entire appeal period.


REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014).

The Board finds that another VA examination is required to obtain evidence as to the severity of the service-connected skin disorder.  By way of history, in December 2009, service connection was granted for mycotic toenails and tinea pedis on the soles of the feet and a zero percent rating was assigned from June 8, 2008 under Diagnostic Code 7819 and 7806.  In May 2013, the RO assigned a 10 percent initial disability rating to the skin disorder from June 8, 2008.  

At a July 2009 VA examination, the Veteran reported that the skin disorder first started on his feet and then over time spread to other areas and that the skin disorder was manifested by a red rash that would break out intermittently to the neck, armpits, groin, and anywhere there was hair.  The Veteran stressed that the skin condition comes and goes to body but is on the feet all the time.  Examination revealed significant mycotic toe nails present to both feet, no active tinea infection in between the toes, mild erythema to skin on the bottom of each foot, cracking skin on each heel, and no tinea infection present to remainder of body.  The percent of exposed areas (head, face, neck, hands) affected was zero percent and the percent of total body area affected was less than 5 percent.  

At a February 2012 VA examination, the Veteran stated that he developed a rash to both feet in 1979 and that he treated it topically but that it got worse and never went away.  He stated that a couple of years later, he developed a rash to rest of body.  Skin scrapings revealed tinea corporis and it was treated topically but got worse.  The feet rash and toenail rash were continuous and the skin rash to include groin region was intermittent.  Examination revealed evidence of dermatitis.  The percent of exposed areas (head, face, neck, hands) affected by the dermatitis was five to 20 percent and the percent of total body area affected was 20 to 40 percent.  

VA examination in October 2012 indicates that the Veteran had onychomycosis to all toes of each foot.  There was no fungal infection to either foot.  Examination of head, neck, chest, back, arms, hands, abdomen, buttocks, genital, and legs did not reveal tinea infection.  The Veteran had acne pustules to anterior and inner mid-thighs.  The percent of exposed areas (head, face, neck, hands) affected by the skin disorder was zero percent and the percent of total body area affected was less than 5 percent.  The VA examiner opined that based on review of the Veteran's claims file, interview of the Veteran, and examination, it was at least as likely as not that the Veteran's tinea cruris was related to his skin conditions in service.  The examiner indicated that the Veteran did not have dermatitis on examination that day.  

Thus, further examination is needed to obtain medical evidence as to the nature and severity of the service-connected skin disorder.  The medical evidence discussed above establishes that the tinea cruris is related to service and is part of the service-connected skin disorder.  The RO notes this in the May 2013 rating decision.  

The Board also notes that the evidence shows that the Veteran's skin disorder is active and inactive or is subject to remission and recurrence.  Where the evaluation of such a disability that fluctuates in degree of disability is at issue, an examination of the disability during an active stage or during an outbreak is required.  Ardison v. Brown, 6 Vet. App. 405 (1994).  Thus, the frequency, duration, and outbreaks of skin disease exacerbations must be addressed and the skin disorder should be considered, whenever possible, at a time when it is most disabling.  The Board finds that if possible, the RO should make an attempt to schedule the Veteran for a VA skin examination when the Veteran's skin disorder is active.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA skin examination.  Make an attempt to schedule the Veteran for a VA skin examination when the Veteran's skin disorder is active.  The VA examiner should be instructed that the service-connected skin disorder includes tinea cruris, tines pedis, and mycotic toenails.  The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.  

The examiner should report the measurement of the percentage of the entire body and the exposed areas affected by the service-connected skin disorder.  

The examiner should report whether systemic therapy such as corticosteroids or other immunosuppressive drugs is required; and if so, the total duration required over the past 12 months.  
A rationale must be provided for all findings and conclusions reached.  The examiner should identify and explain the medical basis for the opinion, identify the pertinent evidence of record, and identify any applicable medical treatises referenced.

2.  After completing all indicated development, readjudicate the issue of entitlement to an initial rating greater than 10 percent for the service-connected mycotic toenails and tinea pedis in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and representative, and they should be afforded a reasonable opportunity for response.

No action is required of the Veteran until he is notified by VA, but he is advised of his obligation to cooperate to ensure that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991). His failure to report for a VA examination may impact the determination made.  38 C.F.R. § 3.655 (2014).  He has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


